Citation Nr: 1638878	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1978 to January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were before the Board in June 2015, when they were remanded for additional development and consideration.  They now return for appellate review.  

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist additional development is required for these claims.

In part, the June 2015 Board remand directed that service treatment records (STRs), dated from October 17, 1978, through January 12, 1981, as listed in the evidence section of the July 2010 rating decision and a June 2012 statement of the case, should be obtained and associated with the electronic claims file.  In June 2015, STRs dated from October 1978 to May 1980 were associated with the electronic claims file; however, this did not include enlistment or separation examination reports, nor did it include a July 1980 STR as referenced in the July 2010 VA joints examination report and July 2010 hand, thumb and fingers examination report.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Veteran submitted additional STRs in June 2016 which did include the July 1980 STR referenced in the July 2010 VA examination reports but did not include enlistment or separation examination reports.  Thus, a remand to ensure all STRs have been obtained and are associated with the record is warranted.

Regardless of whether additional relevant STRs are located, another VA examination of the low back is warranted.  The July 2010 VA spine examiner diagnosed degenerative joint disease of the lumbar spine and provided a negative nexus opinion based in part, on findings that the Veteran's lumbar spine view in 2004 did not show degenerative joint disease changes in the low lumbar area while subsequent 2010 imaging study did show mild degenerative changes of the low lumbar spine.  The July 2010 VA examiner further noted that there had been a 30 year time gap between the Veteran's military service back pain and degenerative joint disease of the lumbar spine.  However, additional VA treatments have been associated with the claims file documenting back problems prior to 2004.  Such includes a March 1997 VA treatment record which noted low back pain for one week, which was assessed as back sprain, an undated VA treatment record contained within the record for an October 1999 surgery, which in part, noted lumbar degenerative joint disease and a January 2000 VA treatment record which, in part, noted a history of back problems.  These VA treatment records indicate the factual basis of the July 2010 VA examiner's opinion is incorrect.  Additionally, an August 2014 VA treatment record also noted an impression of partial sacralization of L5, in addition to the diagnosis of mild degenerative disc disease from L2-L3 through L5-S1.  Accordingly, the July 2010 opinion examination report is inadequate and another examination is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In regard to the Veteran's right hand disability, the July 2010 hand, thumb and fingers VA examination is also inadequate.  The July 2010 VA examiner did not endorse a diagnosis; however, a May 2013 VA treatment record in part, noted calcified atheromatous plaques in the radial artery and ulnar artery which could cause ischemia of the wrist and hand and a May 2015 VA treatment record noted a past medical history of degenerative joint disease of the hand and pain in joint involving the hand.  Similarly, in regard to the Veteran's right knee disability, the July 2010 VA joints examination report is inadequate.  The July 2010 VA joints examiner did not endorse a diagnosis; however, a May 2013 VA treatment record noted a bilateral knee impression of degenerative joint disease involving predominantly the medial tibiofemoral compartment.  Accordingly, the July 2010 examination reports for the right knee claim and the right hand claim are inadequate and new examinations are warranted for each claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the North Florida/South Georgia Veterans Health System in June 2015.  Thus, on remand, VA treatment records, from the North Florida/South Georgia Veterans Health System, to include all associated outpatient clinics, since June 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate additional STRs, including enlistment and separation examination reports, and associate these with the electronic claims file.  If any service treatment records are determined to be missing, all attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's VA treatment records, from North Florida/South Georgia Veterans Health System, to include all associated outpatient clinics, since June 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability, and/or right hand disability and/or right knee disability, that may be present, or was present, during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination(s).  

After review of the record, the VA examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back disability (to include degenerative joint disease and partial sacralization of L5) and/or right hand disability (to include calcified atheromatous plaques in the radial artery and ulnar artery which could cause ischemia of the wrist and hand, and degenerative joint disease of the hand) and/or right knee disability (to include degenerative joint disease) was incurred in or due to the Veteran's active service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158; 3.655 (2015). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




